Citation Nr: 0908394	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis with degenerative disc disease of the lumbar spine. 

2.  Entitlement to an extension of a temporary total 
evaluation beyond August 31, 2006, for the service-connected 
for arthritis with degenerative disc disease of the lumbar 
spine requiring convalescence. 

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

5.  Entitlement to a compensable evaluation for arthritis of 
the left shoulder. 

6.  Entitlement to a compensable evaluation for arthritis of 
the right shoulder. 

7.  Entitlement to a compensable evaluation for arthritis of 
the left hip.

8.  Entitlement to a compensable evaluation for arthritis of 
the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in December 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was last provided a VA examination in May 2006.  
The report associated with this examination contains x-ray 
findings of mild acromioclavicular joint arthrosis of the 
shoulders, mild degenerative joint disease of the hips, mild 
to moderate tricompartmental degenerative joint disease of 
the knees, most prominent in the medial compartments, 
multilevel degenerative disc disease with grade 1 to 2 
spondylolisthesis of the L5 on S1 and mild degenerative disc 
disease of the thoracic spine, with radiculopathy.  Prior 
arthroscopy on the left knee was noted about 3 to 4 years 
prior.  At the time of the examination the Veteran had no 
complaints regarding his hips and shoulders.  The examination 
report does not address any scarring associated with this 
surgery.  

A private medical record discloses that subsequent to this VA 
examination the Veteran had surgery on his back.  A July 2006 
operative note shows that the Veteran underwent an L5 
laminectomy, partial bilateral L5-S1 facetectomy, bilateral 
L5-S1 foraminotomy, L5-S1 posterial lumbar interbody fusion, 
pedicle screw fixation and transverse process fusion.  He was 
hospitalized for four days due to this operation.  

Of record is a private MRI report of the knees dated in 
September 2006.  With respect to the right knee, this report 
discloses a diagnosis of moderate to severe medial 
compartment arthrosis including extensive horizontal tearing 
of the meniscus, peripheral subluxation of the meniscal body 
and subchondral edema peripherally, small radial tear within 
the anterior body segment lateral meniscus as well as 
irregular free edge tearing of the posterior horn, moderate 
chondromalacia of the femoral trochlea, remote fracture of 
the tip of the lateral tibial spine with adjacent osseous 
fragmentation, and a moderate Baker cyst.  With respect to 
the left knee, this report notes mild chondromalacia 
patellae, severe osteoarthritic changes involving the medial 
compartment with diffuse full-thickness loss of articular 
cartilage, osteophyte formation and medial extrusion of the 
main body of the meniscus, as well as compelex predominately 
horizontal tearing and paremeniscal cyst formation involving 
the body and posterior horn of the medial menisus, and 
reactive marrow edema and subchondral cyst formation 
involving the medial tibial plateau.  

A November 2006 private treatment record notes a new 
complaint of painful hips.  Examination noted good range of 
motion, but pain in the groin area at the extremes of 
movement.  Degenerative osteoarthritis of the hips was 
diagnosed.  In March 2007, the Veteran underwent arthroscopic 
surgery with partial medial meniscectomy of the left knee.  A 
follow up note dated in July 2007 notes that the Veteran was 
"going to need total knee arthroplasty."  

An August 2007 private treatment record documents a complaint 
that the Veteran's right knee was "really bothering him."  
Examination showed swelling in this knee and tenderness over 
the medial and lateral joint lines.  At this time, severe 
arthritis of both knees was noted and the Veteran received an 
injection in the right knee. 

At his December 2007 Board hearing the Veteran offered 
testimony regarding the severity of his claimed disabilities.  
He stated that following his July 2006 surgery that he did 
not return to work for four months, during which time he 
received physical therapy for his back disability.  He 
further related that primarily due to his back disability he 
was going to have to change jobs.  He also testified to 
having pain and locking in his back, knees, shoulders and 
hips.  He reported instability of his knees, radiating pain 
and spasms in his back and feeling a tingling sensation in 
his left arm related to his shoulder.  He related that he 
felt that his disabilities had increased in severity since 
his last VA examination.

The Veteran's testimony and private medical evidence 
following the May 2006 VA examination indicates that his 
service-connected disabilities may have increased in severity 
since his last VA examination.  When it is indicated that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because the record 
indicates that the severity of the symptomatology associated 
with the Veteran's disabilities may have increased in 
severity, remand for a VA examination is necessary.

The Board finds that the physical therapy records related to 
the Veteran's request for extension of the temporary total 
evaluation beyond August 31, 2006, for the service-connected 
for arthritis with degenerative disc disease of the lumbar 
spine requiring convalescence, would be helpful in deciding 
this claim.  See Douglas v. Derwinski, 2 Vet. App. 435, 441-
42 (1992); 38 C.F.R. § 3.103(c)(2).  The Veteran may provide 
VA with these records or request VA's assistance.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers and other non-Federal 
governmental sources.  38 C.F.R. § 3.159(c)(1).  The Veteran 
should be informed of the necessity of executing this release 
to obtain these records and the consequences of failing to 
cooperate with VA's reasonable efforts to obtain these 
records.  See 38 C.F.R. §§ 3.159(c)(1)(i), (ii).  

The Board also notes that the RO has characterized the 
Veteran's left shoulder as his dominant one.  At his May 2006 
VA examination, the Veteran reported that he was right-handed 
but at his December 2007 hearing he stated he was left-
handed.  Previously, he reported being left-handed (VA 
examination in September 1995).  This must be clarified.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit 
the records pertaining to his 2006 post-
surgicial physical therapy related to his 
back disability or request VA to obtain 
the records; forward him a VA Form 21-4142 
(Authorization and Consent to Release 
Information to VA) for his execution and 
inform him of the necessity of executing 
this release and the consequences of 
failing to cooperate with VA's reasonable 
efforts to obtain medical records if he 
wishes VA to obtain the records.  If the 
Veteran does not submit these records and 
returns the necessary release, attempt to 
obtain these records.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current extent and severity of his 
service-connected arthritis with 
degenerative disc disease of the lumbar 
spine, arthritis of the right and left 
knees, arthritis of the right and left 
shoulders and of the right and left hips.  
The examiner is also asked to address the 
severity of any scarring associated with 
the Veteran's back and left knee 
surgeries, to include the size of the 
scarring, whether the scarring is 
superficial (not associated with 
underlying soft tissue damage), causes 
limited motion, is unstable (associated 
with frequent loss of covering of skin 
over the scar) or painful.  The examiner 
should also ascertain whether the Veteran 
is left-handed or right-handed.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If the maximum benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




